COPE, Judge
(dissenting).
With respect to the condominium, the factual findings of the trial court are self-contradictory and are not supported by competent substantial evidence. Appellant is entitled to relief with respect to that property.
With regard to the bonds entrusted to appellee Cecily Morris for the benefit of the decedent for her lifetime, and thereafter for the benefit of appellant and appellee, plainly appellee was a fiduciary and the trial court erred as a matter of law in stating otherwise. An accounting is called for.